     Case 4:20-cv-01076-O Document 19 Filed 03/05/21                Page 1 of 2 PageID 152



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JORDAN EASTER,                                §
                                              §
               Petitioner,                    §
                                              §
v.                                            §       Civil Action No. 4:20-CV-1076-O
                                              §
BILL WAYBOURN, Sheriff,                       §
Tarrant County, Texas,                        §
                                              §
               Respondent.                    §

                                 OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Jordan Easter, a state prisoner confined in the Tarrant County jail, against Bill

Waybourn, Sheriff of Tarrant County, Texas, Respondent. After considering the pleadings and relief

sought by Petitioner, the Court has concluded that the petition should be dismissed for mootness.

I. BACKGROUND

        At the time this petition was filed, Petitioner was awaiting trial in Tarrant County, Texas,

Case Nos. 1622539D and 1649308D, for stalking and burglary of a habitation. In this petition,

Petitioner raises three grounds challenging his pretrial confinement. Am. Pet. 5–6, ECF No. 6. On

March 4, 2021, the Tarrant County District Clerk’s office provided certified documentation that, on

February 9, 2021, Petitioner pleaded guilty in Case No. 1649308D and was sentenced to two years’

imprisonment and Case No. 1622539D was dismissed on the state’s motion.

II. DISCUSSION

        A state pretrial detainee is entitled to raise constitutional claims in a federal habeas

proceeding under § 2241 under certain circumstances. See 28 U.S.C. § 2241(c); Dickerson v.
   Case 4:20-cv-01076-O Document 19 Filed 03/05/21                 Page 2 of 2 PageID 153



Louisiana, 816 F.2d 220, 224 (5th Cir. 1987). However, because Petitioner is no longer a pretrial

detainee awaiting trial, the petition relating to his pretrial detention has been rendered moot. See

Thorne v. Warden, Brooklyn House of Det. for Men, 479 F.2d 297, 299 (2d Cir. 1973) (providing

“[s]ince [petitioner] is now held as a convicted defendant rather than merely on a criminal charge

not yet brought to trial, the issue as to the legality of his continued pretrial detention has been

mooted, and it therefore becomes unnecessary to resolve the constitutional issues presented”). See

also Fassler v. United States, 858 F.2d 1016, 1018 (5th Cir. 1988) (recognizing that pretrial

detainee’s habeas-corpus application was rendered moot by his conviction).

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DISMISSED as moot. A certificate of appealability is DENIED.

       SO ORDERED on this 5th day of March, 2021.




                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
